Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theophilus Blackston filed a 42 U.S.C. § 1983 (2006) complaint alleging that a prosecutor violated his privacy rights by revealing medical information during the sentencing hearing in Blackston’s criminal prosecution. A prosecutor is a quasi-judicial officer who enjoys absolute immunity when performing prosecutorial functions as an advocate for the state. Imbler v. Pachtman, 424 U.S. 409, 430-31, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976). We therefore affirm the district court’s order accepting the recommendation of the magistrate judge and denying relief on Blackston’s complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.